Exhibit 10.7 (xx)

TERMS AND CONDITIONS

2013 STOCK UNIT AWARD

UNDER THE

NORTHERN TRUST CORPORATION 2012 STOCK PLAN

Your Stock Unit Award is subject to the provisions of the Northern Trust
Corporation 2012 Stock Plan (the “Plan”), the Stock Unit Award notice (the
“Award Notice”), and this Terms and Conditions document (“Terms and
Conditions”). The Award Notice and these Terms and Condition constitute the
“Stock Unit Agreement” as defined in the Plan. If there is any conflict between
the information in the Stock Unit Agreement and the Plan, the Plan will govern.
Capitalized terms not defined in the Stock Unit Agreement shall have the
meanings assigned to them in the Plan.

 

1. Grant. The Corporation hereby grants to the Participant an Award of Stock
Units, as set forth in the Award Notice, subject to the terms and conditions of
the Plan and the Stock Unit Agreement. A Stock Unit is the right, subject to the
terms and conditions of the Plan and the Stock Unit Agreement, to receive a
distribution of a share of Common Stock pursuant to Paragraph 8 of these Terms
and Conditions.

 

2. Stock Unit Account. The Corporation shall maintain an account (“Stock Unit
Account”) on its books in the name of the Participant which shall reflect the
number of Stock Units awarded to the Participant that the Participant is
eligible to receive in distribution pursuant to Paragraph 8 of these Terms and
Conditions.

 

3. Dividend Equivalents. Upon the payment of any dividend on Common Stock
occurring during the period preceding the distribution of the Participant’s
Stock Unit Award pursuant to Paragraph 8 of these Terms and Conditions, the
Corporation shall promptly (and in any event no later than March 15 of the
calendar year following the calendar year in which the dividend is declared) pay
to the Participant an amount in cash equal in value to the dividends that the
Participant would have received had the Participant been the actual owner of the
number of shares of Common Stock represented by the Stock Units in the
Participant’s Stock Unit Account on that date (“Dividend Equivalents”).

 

4. Forfeiture. The Stock Units granted to the Participant pursuant to the Stock
Unit Agreement shall be forfeited and revert to the Corporation (a) in
accordance with Paragraph 9, if the Participant engages in conduct or activity
described in Paragraph 9 of these Terms and Conditions, or (b) except as
described in Paragraphs 5, 6, and 7 and of these Terms and Conditions, if the
Participant’s employment with the Corporation and all of its Subsidiaries
terminates prior to the expiration of the Vesting Period described in Paragraph
5.

 

5. Vesting. Subject to all of the provisions of the Stock Unit Agreement,
including, without limitation, the provisions of Paragraphs 4, 6, 7 and 9 of
these Terms and Conditions, the Participant shall become vested in the Stock
Units upon the vesting dates specified, and in accordance with the vesting
schedule set forth, in the Award Notice. If the

 

 

Regular US Code Staff    1



--------------------------------------------------------------------------------

  Participant’s employment with the Corporation and its Subsidiaries terminates
for any reason prior to the end of the period ending on the latest vesting date
set forth in the Award Notice (“Vesting Period”), the Stock Units in the
Participant’s Stock Unit Account that have not yet vested and do not become
vested under Paragraph 6 or Paragraph 7, shall be forfeited and revert to the
Corporation on such termination date, and the Corporation shall have no further
obligation after such date to pay Dividend Equivalents pursuant to Paragraph 3
of these Terms and Conditions with respect to such forfeited Stock Units. The
Corporation shall have no further obligation to the Participant under these
Terms and Conditions following the Participant’s forfeiture of Stock Units.

 

6. Prorated Vesting.

 

 

  (a) The Participant shall cease to participate in the Plan under these Terms
and Conditions as of the date of the Participant’s termination of employment
with the Corporation and all of its Subsidiaries, subject to the following:

 

  (b) If the Participant’s termination of employment is on account of death,
Retirement or Disability and occurs prior to the end of the Vesting Period, or,
if prior to the end of the Vesting Period, the Participant’s employment with the
Corporation and its Subsidiaries is terminated under circumstances that entitle
the Participant to severance benefits under the Northern Trust Corporation
Severance Plan (the “Severance Plan”) and the Participant has timely executed
and not revoked a settlement agreement, waiver and release under the Severance
Plan (a “Release”) then, on such date of death, Retirement, Disability or
termination of employment (“distribution event”), the Participant shall have
credited and become vested in a pro-rated number of unvested Stock Units,
determined by multiplying the number of the Participant’s Stock Units that were
unvested immediately prior to the date of the Participant’s death, Retirement,
Disability or termination of employment and that would have become vested and
distributable to the Participant if the Participant had participated in the Plan
for the full Vesting Period, by a fraction, the numerator of which is the number
of full calendar months of the Participant’s actual participation in the Plan
under these Terms and Conditions during the Vesting Period, and the denominator
of which is the number of full calendar months in the Vesting Period, in all
cases as determined by the Committee or the Executive Vice President of Human
Resources. For purposes of calculating the number of full calendar months in the
denominator described in the preceding sentence, the Vesting Period shall,
consistent with Paragraph 5, refer to the period commencing on the date of grant
and ending on the latest vesting date set forth in the Award Notice, without
regard to any interim vesting dates, and without regard to whether the date of
the distribution event falls on an interim vesting date.

 

  (c) For purposes of these Terms and Conditions, “Retirement” means retirement
occurring by reason of the Participant having qualified for a Normal, Early, or
Postponed Retirement under The Northern Trust Company Pension Plan.

For purposes of these Terms and Conditions, “Disability” means a disability that
continues for a period of six (6) months in accordance with The Northern Trust

 

2



--------------------------------------------------------------------------------

Company’s Managed Disability Program. For purposes of determining the date, if
any, on which a Participant becomes vested under Paragraph 6(b) on account of
Disability, the date of Disability shall be the last day of the six-month period
described in the preceding sentence.

 

7. Vesting Upon a Change in Control.

 

  (a) In the event of a Change in Control, the Participant’s unvested Stock
Units shall be converted to units with respect to equity of the acquirer
(“Acquirer Units”) with a fair market value equal to the fair market value of
the Corporation’s common stock subject to such Stock Units on the date of the
Change in Control, and shall continue to vest and be payable, or shall be
forfeited, in accordance with the provisions of the Terms and Conditions that
would apply in the absence of a Change in Control, provided, however, that if
the Participant incurs a Qualifying Termination the Participant shall be
credited and become vested in 100 percent of the Participant’s unvested Acquirer
Units upon the date of such Qualifying Termination, which shall be distributed
in accordance with Paragraph 8(d).

 

  (b) Notwithstanding the foregoing, if for any reason the acquirer does not
agree to the provisions of Paragraph 7(a), then if the Participant is employed
on the date of the Change in Control, the Participant shall have credited and
become vested in, upon the date of the Change in Control, 100 percent of the
Participant’s unvested Stock Units.

 

8. Distribution.

 

  (a) In the case of Stock Units that become vested upon a vesting date within
the Vesting Period pursuant to Paragraph 5, such Stock Units shall be
distributed on the first day following the expiration of the six-month period
beginning on such vesting date.

 

  (b) In the case of Stock Units that become vested prior to the expiration of
the Vesting Period upon an individual’s Retirement, Disability or termination of
employment in the circumstances described in Paragraph 6(b) (“separation
event”), with the number of unvested Stock Units that become vested on such
separation event determined in accordance with Paragraph 6 of these Terms and
Conditions, distribution shall be made on the first day following the expiration
of the six-month period beginning on such separation event.

 

  (c) In the case of Stock Units that become vested prior to the expiration of
the Vesting Period upon a Participant’s death pursuant to Paragraph 6(b), with
the number of unvested Stock Units that become vested on death determined in
accordance with Paragraph 6 of these Terms and Conditions, distribution shall be
made to the Participant’s beneficiary on the first day following the expiration
of the six-month period beginning on the date of death. Such distribution shall
be made to such beneficiary and in such proportions as the Participant may
designate in writing, and in the absence of a designation, the Participant’s
beneficiary shall be one of the following persons determined in the order
provided below:

 

3



--------------------------------------------------------------------------------

  •  

The Participant’s spouse; if none, then,

 

  •  

The Participant’s children (in equal amounts); if none, then,

 

  •  

The Participant’s parents (in equal amounts); if none, then,

 

  •  

The Participant’s brothers and sisters (in equal amounts); if none, then,

 

  •  

The Participant’s estate.

In the event of the Participant’s death after the expiration of the Vesting
Period but prior to full distribution of the Stock Units pursuant to these Terms
and Conditions, the Participant’s Stock Units shall be distributed, on the first
day following the expiration of the six-month period beginning on the
Participant’s date of death, to the Participant’s beneficiary determined in
accordance with the foregoing provisions of this clause (c) of Paragraph 8.

 

  (d) In the case of Acquirer Units that become vested upon a Qualifying
Termination under Paragraph 7(a), distribution shall be made on the first day
following the expiration of the six-month period beginning on the date of such
Qualifying Termination.

 

  (e)

Stock Units shall be treated as distributed on the applicable distribution date
specified in Paragraphs 8(a), (b), (c) and (d), above, if they are distributed
no later than the last day of the calendar year in which such distribution date
occurs, or, if later, by the 15th day of the third calendar month after such
distribution date occurs, subject to and in accordance with the provisions of,
Treasury Regulation Section 1.409A-3(b), including without limitation the
requirement that the employee shall in no event have the right directly or
indirectly to designate the taxable year of payment.

 

  (f) In the event of a Change in Control, if the acquirer does not agree to the
provisions of Paragraph 7(a), this Stock Unit Award shall be terminated upon
such Change in Control and the Participant shall be entitled to a distribution
of all Stock Units which become vested pursuant to Paragraph 7(b) and such
distribution shall be made consistent with Treas. Reg. 1.409A-3(j)(4)(ix)(B),
subject to satisfaction of the conditions thereof, and in no event earlier than
the first day following the expiration of the six-month period beginning on the
date such Stock Units become vested pursuant to Paragraph 7(b).

 

  (g) Stock Units shall be distributed only in shares of Common Stock so that,
pursuant to Paragraph 1 of these Terms and Conditions and this Paragraph 8, a
Participant shall be entitled to receive one share of Common Stock for each
Stock Unit in the Participant’s Stock Unit Account. Notwithstanding the
foregoing, in the event of a Change in Control, Acquirer Units described in
Paragraph 7(a) (or Stock Units vested prior to the Change in Control that have
not yet been distributed as of the Change in Control) shall be settled in equity
of the acquirer, and Stock Units that become vested in accordance with Paragraph
7(b) may be settled in cash.

 

  (h)

Notwithstanding anything herein to the contrary, the provisions of this Stock
Unit Award, including without limitation this Paragraph 8, shall be subject to
the provisions of the Plan, including without limitation Sections 14(a), (b),
(c), (d) and (e) of the Plan. Pursuant to and not by way of limitation of the
preceding

 

4



--------------------------------------------------------------------------------

  sentence, notwithstanding anything herein to the contrary, “termination of
employment” as used herein shall mean “Separation from Service” as defined in
the Plan, a Participant shall in no event be eligible for a distribution on
account of Retirement, Disability or termination of employment unless the
Participant incurs a “Separation from Service”, as defined in the Plan, and any
distribution described herein shall be delayed as necessary to meet the
requirements of Section 14(e) of the Plan.

 

9. Forfeitures and Recoupments.

 

  (a) Engaging in Restricted Activity Without Written Consent of the
Corporation. Notwithstanding anything to the contrary in these Terms and
Conditions, if the Participant, without the written consent of the Corporation:

 

  (i) at any time after the date of these Terms and Conditions, has divulged,
directly or indirectly, or used, for the Participant’s own or another’s benefit,
any Confidential Information;

 

  (ii) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after the Participant ceases to be employed by the
Corporation and its Subsidiaries for any reason, has Solicited, or assisted in
the Solicitation of, any Client or Prospective Client (provided, however, that
this clause (ii) shall not apply to the Participant’s Solicitation of any Client
or Prospective Client with whom he or she had a business relationship prior to
the start of his or her employment with the Corporation and its Subsidiaries,
provided no Confidential Information, directly or indirectly, is used in such
Solicitation); or

 

  (iii) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after the Participant ceases to be employed by the
Corporation and its Subsidiaries for any reason, has solicited, encouraged,
advised, induced or caused any employee of the Corporation or any of its
Subsidiaries to terminate his or her employment with the Corporation or any of
its Subsidiaries, or provided any assistance, encouragement, information, or
suggestion to any person or entity regarding the solicitation or hiring of any
employee of the Corporation or any of its Subsidiaries;

then the Participant’s then outstanding Stock Units (whether vested or unvested)
shall be forfeited to the Corporation by notice from the Committee in writing to
the Participant within a reasonable period of time after the Committee acquires
knowledge of the Participant’s violation of this Paragraph 9(a). In the event
that a Participant’s Stock Units are forfeited pursuant to the preceding
sentence or the provisions of Paragraph 9(b), below, the Corporation shall not
distribute the Stock Units to the Participant (or the Participant’s beneficiary)
pursuant to Paragraph 8, or pay any Dividend Equivalents pursuant to Paragraph 3
with respect to such Stock Units.

In addition, in the event of any action by the Participant to which clause (i),
(ii) or (iii), above, applies, the Corporation shall, to the extent the
Committee determines

 

5



--------------------------------------------------------------------------------

it practicable and in the best interests of the Corporation, and as permitted by
applicable law, rescind any payment or delivery to the Participant with respect
to any Stock Units occurring within twelve (12) months prior to, or at any time
following, the date of the Participant’s termination of employment for any
reason (including but not limited to termination of employment due to Retirement
or Disability), and recoup any “gain realized” in connection with such Stock
Units as described in Paragraph 9(c) below.

 

  (b) Misconduct and Restatement of Financials. Consistent with the
Corporation’s risk-mitigation strategies for its compensation programs, and
notwithstanding any other provision in these Terms and Conditions, in the event
that:

 

  (i) the Corporation is required to restate its financial statements filed with
the U.S. Securities and Exchange Commission on Form 10-Q or Form 10-K or re-file
quarterly financial data with the U.S. Federal Reserve due to any reason other
than changes in accounting policy or applicable law (a “Restatement”), and the
Committee determines that such Restatement resulted, in whole or in material
part, from the Participant (A) intentionally engaging in conduct that resulted
in a material weakness in internal control over financial reporting and was
inconsistent with the standards of conduct of the business judgment rule, as
defined below, or (B) personally and knowingly engaging in practices that
materially contributed to circumstances that resulted in a material weakness in
internal control over financial reporting and that were inconsistent with the
standards of conduct of the business judgment rule; or

 

  (ii) the Committee determines that the Participant has engaged in conduct that
is grounds for termination for Cause and is inconsistent with the standards of
conduct of the business judgment rule (“Misconduct”);

then the Committee shall review all then outstanding Stock Units (whether vested
or unvested) of the Participant, and all Stock Units with respect to which there
has been payment or delivery to the Participant within the 36-month period
immediately preceding the date of the Restatement, or during the period after
the date of the Misconduct, as applicable.

In the event of a Restatement described in clause (i), the Committee shall
declare the Participant’s then outstanding, vested Stock Units that would not
have become vested based on accurate financial data or restated results to be
forfeited to the Corporation by notice in writing to the Participant within a
reasonable period of time after the date of the Restatement, and the Corporation
shall, to the extent the Committee determines it practicable and in the best
interests of the Corporation, and as permitted by applicable law, rescind any
payment or delivery with respect to any Stock Units occurring within 36 months
prior to the date of the Restatement that would not have become vested or been
paid based on accurate financial data or restated results, and recoup any gain
realized in connection with such Stock Units as described in Paragraph 9(c),
below. In the event of Misconduct described in clause (ii) (other than any
actions included in Paragraph 9(a) or clause (i) of this Paragraph 9(b)), the
Committee shall declare the

 

6



--------------------------------------------------------------------------------

Participant’s then outstanding Stock Units (whether vested or unvested) to be
forfeited to the Corporation by notice in writing to the Participant within a
reasonable period of time after the date of the discovery of the Misconduct, and
the Corporation shall, to the extent the Committee determines it practicable and
in the best interests of the Corporation and as permitted by applicable law,
rescind any payment or delivery with respect to any Stock Units occurring after
the date such Misconduct occurred and recoup any gain realized in connection
with such Stock Units as described in Paragraph 9(c), below.

A Participant’s actions satisfy the “business judgment rule” if such actions
were taken in good faith, in a manner that an ordinarily prudent person would
act under similar circumstances, and in the interests of the Corporation. In
interpreting and applying the preceding sentence, the Committee shall use as a
guide the principles of the business judgment rule as construed by the Delaware
courts in applying the Delaware Corporation Act.

 

  (c) Rescission and Recoupment. Upon the rescission, pursuant to the provisions
of Paragraph 9(a) or 9(b), of any payment or delivery with respect to any Stock
Units, the Corporation shall be entitled to recoup any “gains realized” in
connection with such Stock Units, in such manner and on such terms and
conditions as the Committee shall require. “Gains realized” shall include
(i) the amount of any cash (including Dividend Equivalents) distributed to the
Participant with respect to, (ii) any cash or shares of the Corporation’s Common
Stock (or proceeds attributable to the sale thereof ) paid or delivered in
settlement of, and (iii) any other amounts determined by the Committee to have
been realized in connection with, such rescinded Stock Units. If the Participant
fails to repay any such amounts to the Corporation within 60 days after receipt
of written demand, the Corporation shall be entitled, subject to applicable law
and the requirements of Internal Revenue Code Section 409A, to deduct from any
amounts the Corporation owes the Participant from time to time the amount of all
gains realized, or to sue for repayment of such amounts, or to pursue both
remedies.

10. Cancellation by the Committee. The Committee will consider cancelling and
may cancel all or a portion of the Participant’s unvested Stock Units when
(a) there is reasonable evidence of material employee misbehavior or error,
(b) the Corporation or the relevant business unit of the Corporation suffers a
material downturn in its financial performance, attributable to a prior period
and materially greater than was previously anticipated in risk adjusting
incentive compensation, or (c) the Corporation or the relevant business unit of
the Corporation suffers a material failure of risk management. In the event that
any of the Participant’s unvested Stock Units are cancelled pursuant to the
preceding sentence, the Corporation shall have no obligation to distribute the
Stock Units to the Participant (or the Participant’s beneficiary) pursuant to
Paragraph 8 or to pay any Dividend Equivalents pursuant to Paragraph 3 with
respect to such Stock Units.

11. Delivery of Shares. The Corporation may delay the issuance or delivery of
shares of Common Stock if the Corporation reasonably anticipates that such
issuance or delivery will violate federal securities laws or other applicable
law, provided that the issuance or delivery is

 

7



--------------------------------------------------------------------------------

made at the earliest date at which the Corporation reasonably anticipates that
such issuance or delivery will not cause such violation.

12. Adjustment. The Stock Units provided herein are subject to adjustment in
accordance with the provisions of Section 11 of the Plan.

13. No Right to Employment. Nothing in the Plan or the Stock Unit Agreement
shall be construed as creating any right in the Participant to continued
employment or as altering or amending the existing terms and conditions of
employment of the Participant except as otherwise specifically provided in the
Stock Unit Agreement.

14. Nontransferability. No interest hereunder of the Participant is transferable
except as provided in the Stock Unit Agreement.

15. Withholding/Delivery of Shares. All distributions hereunder are subject to
withholding by the Corporation for all applicable federal, state or local taxes.
With respect to distributions in shares of Common Stock, subject to such rules
and limitations as may be established by the Committee from time to time, such
withholding obligations shall be satisfied through the withholding of shares of
Common Stock to which the Participant is otherwise entitled under the Stock Unit
Award, provided, however, that such shares may be used to satisfy not more than
the Corporation’s minimum statutory withholding obligation (based on minimum
statutory withholding rates for Federal and state tax purposes, including
payroll taxes, that are applicable to such taxable income).

16. Administration. The Plan is administered by the Committee. The rights of the
Participant hereunder are expressly subject to the terms and conditions of the
Plan (including continued shareholder approval of the Plan), together with such
guidelines as have been or may be adopted from time to time by the Committee.
The Participant hereby acknowledges receipt of a copy of the Plan.

17. No Rights as Shareholder. Except as provided herein, the Participant will
have no rights as a shareholder with respect to the Stock Units.

18. Interpretation and Applicable Law. Any interpretation by the Committee of
the terms and conditions of the Plan, the Stock Unit Agreement or any guidelines
shall be final. All questions pertaining to the validity, construction and
administration of the Plan or the Stock Unit Agreement, and all claims or causes
of action arising under, relating to, or in connection with, the Plan or the
Stock Unit Agreement shall be determined in conformity with the laws of the
State of Delaware, without regard to the conflict of law provisions of any
state.

19. Sole Agreement. The Stock Unit Agreement, together with the Plan, is the
entire Agreement between the parties hereto, all prior oral and written
representations being merged herein. No amendment or modification of the terms
of the Stock Unit Agreement shall be binding on either party unless reduced to
writing and signed by the party to be bound. The Stock Unit Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties hereto
and their respective successors. Notwithstanding anything in the Stock Unit
Agreement to the contrary, including without limitation the foregoing provisions
of this Paragraph 19, in the event that the Committee determines that the Stock
Unit Award, or the performance by the

 

8



--------------------------------------------------------------------------------

Corporation of any of its obligations under the Stock Unit Agreement, would
violate any applicable law, the Stock Units shall be forfeited to the
Corporation and cancelled, and the Corporation shall have no obligation to
distribute the Stock Units to the Participant or the Participant’s Beneficiary
or to pay any Dividend Equivalents.

20. Definitions. As provided above, capitalized terms not defined in the Stock
Unit Agreement shall have the meanings assigned to them in the Plan. For
purposes of the Stock Unit Agreement:

 

  (a) “Cause” means (i) a Participant’s conviction of or no contest plea with
respect to bribery, extortion, embezzlement, fraud, grand larceny, or any felony
involving abuse or misuse of the Participant’s position to seek or obtain an
illegal or personal gain at the expense of the Corporation, or similar crime, or
conspiracy to commit any such crimes or attempt to commit any such crimes; or
(ii) misconduct that causes material harm to the Corporation.

 

  (b) “Client” means any person or entity with which the Corporation, or any of
its Subsidiaries, did business and with which the Participant had contact, or
about which the Participant had access to Confidential Information, during the
last twelve (12) months of his or her employment.

 

  (c) “Competitive Service or Product” means any service or product: (i) that is
substantially similar to or competitive with any service or product that the
Participant created or provided, or of which the Participant assisted in the
creation or provision, during his or her employment by the Corporation or any of
its Subsidiaries; or (ii) about which the Participant had access to Confidential
Information during his or her employment by the Corporation or any of its
Subsidiaries.

 

  (d) “Confidential Information” means any trade secrets or other significant
proprietary information, including, but not limited to, any client information
(for example, client lists, information about client accounts, borrowings, and
current or proposed transactions), any internal analysis of clients, marketing
strategies, financial reports or projections, business or other plans, data,
procedures, methods, computer data or system program or design, devices, lists,
tools, or compilation, which relate to the present or planned business of the
Corporation or any of its Subsidiaries and which has not been made generally
known to the public by authorized representatives of the Corporation.

 

  (e)

“Good Cause” means (i) Participant’s conviction of any criminal violation
involving dishonesty, fraud or breach of trust which involves the business of
Northern Trust; (ii) Participant’s willful engagement in any misconduct in the
performance of Participant’s duty that materially injures the Corporation;
(iii) Participant’s performance of any act which, if known to the customers,
clients, stockholders or regulations of Northern Trust, would materially and
adversely impact the business of Northern Trust; (iv) any act or omission by
Participant that causes a regulatory body with jurisdiction over Northern Trust,
to demand,

 

9



--------------------------------------------------------------------------------

  request, or recommend that Participant be suspended or terminated from any
position in which Participant serves with Northern Trust, or (v) Participant’s
willful and substantial nonperformance of assigned duties, provided that such
nonperformance has continued more than ten days after the Corporation or one of
its subsidiaries has given written notice of such nonperformance and of its
intention to terminate Participant’s employment because of such nonperformance.
For purposes of clauses (ii) and (v) of this definition, no act, or failure to
act, on Participant’s part shall be deemed “willful” unless done, or omitted to
be done, by Participant not in good faith and without reasonable belief that
Participant’s act, or failure to act, was in the best interest of the
Corporation. In the event of a dispute concerning the application of this
provision, no claim by the Corporation that Good Cause exists shall be given
effect unless the Corporation establishes to the Board of Directors of the
Corporation by clear and convincing evidence that Good Cause exists.

 

  (f) “Good Reason” shall exist if, without Participant’s express written
consent: (i) the Corporation (or an affiliate) shall materially diminish (A) the
Participant’s authority, duties, or responsibilities; (B) the authority, duties,
or responsibilities of the position or entity to which Participant is required
to report; or (C) the budget, if any, over which Participant has authority, in
each case as compared to Participant’s circumstances immediately prior to a
Change in Control; (ii) the Corporation (or an affiliate) shall materially
diminish Participant’s base compensation from that in effect as of the date of
grant hereunder of the Stock Unit (or as of a Change in Control, if greater),
including a diminution of Participant’s salary or the material diminution in the
aggregate value to Participant of participation in cash or stock-based incentive
or bonus plans, retirement plans, welfare benefit plans, or other benefit plans,
programs or arrangements (as computed by an independent employee benefits
consultant selected by the Corporation); (iii) the Corporation (or an affiliate)
shall materially change the geographic location at which Participant must
perform services from that in effect prior to a Change in Control (including by
assigning to Participant duties that would reasonably require such relation or
which would require Participant to spend more than fifty normal working days
away from the location in effect prior to a Change in Control); or (iv) any
other action or inaction by the Corporation (or an affiliate) that constitutes a
material breach of the employment agreement, if any, under which Participant
provides services to the Corporation.

Participant’s continued employment shall not constitute consent to, or a waiver
of, rights with respect to, any act or failure to act constituting Good Reason
hereunder, provided, however, that in order for Good Reason to exist hereunder,
Participant must provide notice to the Corporation of the existence of the
condition described in clauses (i) through (v) above within 90 days of the
initial existence of the condition (or, if later, within 90 days of
Participant’s becoming aware of such condition), and the Corporation must have
failed to cure such condition within 30 days of the receipt of such notice.

 

  (g) “Northern Trust” means the Corporation and its Subsidiaries, collectively.

 

10



--------------------------------------------------------------------------------

  (h) “Prospective Client” means any person or entity to which the Corporation,
or any of its Subsidiaries, provided, or from which the Corporation, or any of
its Subsidiaries received, a proposal, bid, or written inquiry (general
advertising or promotional materials and mass mailings excepted) and with which
the Participant had contact, or about which the Participant had access to
Confidential Information, during the last twelve (12) months of his or her
employment.

 

  (i) “Qualifying Termination” means a termination of employment with the
Corporation and all of its Subsidiaries after the date of the Change in Control
and, at any time before the second anniversary of such Change in Control, that
is either involuntary on the part of the Participant and does not result from
his or her death or disability and is not for “Good Cause”, or is voluntary and
for “Good Reason.”

 

  (j) “Solicit” and “Solicitation” (with respect to Clients or Prospective
Clients) mean directly or indirectly, and without the Corporation’s written
authorization, to invite, encourage, request, or induce (or to assist another to
invite, encourage, request or induce) any Client or Prospective Client of the
Corporation, or any of its Subsidiaries, to: (i) surrender, redeem or terminate
a product, service or relationship with the Corporation, or any of its
Subsidiaries; (ii) obtain any Competitive Service or Product from the
Participant or any third party; or (iii) transfer a product, service or
relationship from the Corporation, or any of its Subsidiaries, to the
Participant or any third party.

 

11